Citation Nr: 1403676	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-05 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD), silicosis, or asbestosis, as secondary to asbestos exposure during service.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel
INTRODUCTION

The Veteran had active service from December 1965 to October 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In August 2013 the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ) via videoconference.  A transcript of that hearing is associated with the claims file.

The Board notes that when a veteran makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the three separate issues of entitlement to service connection for asbestosis, silicosis, and a lung condition, all secondary to asbestos exposure, as entitlement to service connection for single claim for a lung condition (or lung disability), to include asbestosis, silicosis, or COPD, secondary to asbestos exposure.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
	
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDING OF FACT

The evidence does not establish the Veteran's currently lung condition either began during or was otherwise caused by his active service, to include any asbestos exposure therein.



CONCLUSION OF LAW

The criteria for service connection for a lung condition, to include chronic obstructive pulmonary disease (COPD), silicosis, or asbestosis, to include as secondary to asbestos exposure during service, have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran is seeking service connection for a lung condition.  In his July 2008 application the Veteran indicated he had asbestosis and silicosis since December 1995.  The Veteran asserted both of these conditions were due to his asbestos exposure during his active service.  In a June 2010 written statement the Veteran described during service he worked as a repairman in the machine and engine room.  Part of his job duties included stripping off steam pipe insulation which contained asbestos.  He reported he breathed dust from these sheets frequently during his eight to ten hours shifts.  The Veteran's sleeping quarters were also next to the engine and boiler room.  He asserted he was never exposed to as much asbestos at his post-employment work as he was during service.  The Veteran reported similar description of his in-service exposure at his August 2013 hearing.

Based on the Veteran's lay descriptions he likely was exposed to asbestos during active service.  However, exposure to asbestos during service alone is not sufficient grounds for service connection.  Instead, the any in-service asbestos exposure must have caused or aggravated a current disability.  As will be discussed the Board finds the Veteran's current lung condition is not due to any in-service asbestos exposure, or otherwise due to the Veteran's active service.

Service treatment records were reviewed and do not establish the Veteran had any lung condition during active service.  Although the Veteran sought medical treatment for other conditions, the records do not reflect he made any complaint of any lung or respiratory condition.  Instead, at this September 1968 separation physical the Veteran's lungs and chest were noted to be in normal condition.  Therefore service treatment records do not establish the Veteran experienced any lung or respiratory condition during his active service, providing limited evidence against this claim.

The Board notes the claims file reflects the Veteran had an extensive smoking history.  He began smoking when he was 18 or 19 years old, and smoked between one half a pack and one pack of cigarettes per day for well over thirty years.  

At his August 2013 hearing the Veteran testified he continued to smoke "four or five" cigarettes per day.

The earliest post-service medical records contained in the claims file are several reports interpreting a May 1991 chest x-ray.  That same month Dr. R.L. opined the x-ray revealed "early pleural thickening bilaterally consistent with previous asbestos exposure indicating asbestos related disease."

In November 1995 Dr. R.A. reviewed the same May 1991 chest x-ray and opined it revealed pleural thickening bilaterally, more on the right, as well as calcified granuloma in the right lower lung zone.

Finally this x-ray was again reviewed by Dr. R.H. in March 2000.  This physician noted the Veteran's history of occupational exposure to asbestos from 1965 to 1997, both during active service and during post-service employment.  He also noted the Veteran's reports of shortness of breath for the previous four years, as well as smoking a pack of cigarettes per day for approximately thirty years.  He then reviewed the chest x-ray and noted it revealed bilateral pleural disease.  This physician then opined "on the basis of his history of occupational exposure to asbestos he could have asbestosis."

The Board has considered all three interpretations of the 1991 chest x-ray and notes each medical interpretation does provide some limited evidence in support of the Veteran's claim.  However, none of these three physicians diagnosed the Veteran with "asbestosis".  Instead these opinions merely suggested the Veteran may have asbestosis or an asbestos related disease.  Moreover, none of these medical interpretations established the Veteran's possible asbestos-related disease was due to his military service.  Accordingly the Board finds these x-ray interpretations do not provide sufficient evidence to establish service connection.  See Stegman v. Derwinksi, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection.).

On his July 2008 application for benefits the Veteran reported he received treatment from a private physician, Dr. G., since 1995 for his asbestosis and silicosis.  The VA attempted to obtain these records, unfortunately in September 2008 Dr. G.'s office indicated no records were available for the Veteran as his medical records were destroyed after five years.  Therefore the Board is unable to review any medical treatment records from Dr. G., including records from 1995.

The file also includes VA treatment records since approximately 2004.  These records reflect the Veteran reported experiencing shortness of breath with exertion since approximately 2007.  However, upon examination the Veteran consistently demonstrated normal breathing while resting.  The VA treating physicians also consistently noted the Veteran's extensive smoking history and encouraged him to quit smoking on several occasions.

In June 2010 the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's claims file and personally examined the Veteran.  He noted the Veteran experienced dyspnea on severe exertion but had normal pulmonary expansion and breath sounds upon examination.  Pulmonary function testing revealed mild obstruction.  The examiner opined the Veteran had mild COPD.  He opined this condition was less likely than not due to the Veteran's asbestos exposure during active service.  The examiner explained that "COPD is not caused by asbestos exposure" and instead opined the Veteran's current condition was "probably the result of prolonged cigarette smoking."  He continued to explain that interstitial pulmonary fibrosis was the disease which usually resulted from asbestos injury but the Veteran had no clinical evidence of that condition.

The Board finds this examiner was familiar with the Veteran's history and provided an unequivocal opinion with a full rationale.  Therefore this report provides highly probative evidence against the Veteran's claim.

In August 2011 the Veteran was evaluated by a private physician, Dr. G.S.  The Veteran reported experiencing shortness of breath.  The physician noted he had a "significant" history of asbestos exposure during active service, but was "unaware" of any specific exposure during his post-service employment.  The physician reviewed the Veteran's medical history and opined he had pleural thickening which "can occur with asbestos exposure." However "he does not have the more typical calcified pleural plaques or obvious interstitial change."

In October 2012 the Veteran had a pulmonary consult at a VA medical facility.  He reported a diagnosis of asbestosis in the past and a history of pneumonia in 1990 and 1991.  He experienced daily cough productive of clear sputum, but no wheezing.  The physician noted the Veteran breathed comfortably at rest on room air.  

Very important for this case, a high resolution CT scan from September 2012 was reviewed by this physician and it was noted that it revealed no evidence of asbestos exposure or pleural plaques, providing highly probative objective medical evidence against the Veteran's central claim.  

There was asymmetric pleuroparenchymal disease in the right upper lobe with several prominent nodules which could be due to chronic peuroparenchymal disease.  Pulmonary function testing from 2010 showed mild obstruction.  The Veteran was again encouraged to quit smoking.

In September 2012 the Veteran was provided with another VA examination.  The examiner reviewed the Veteran's claims file and personally examined the Veteran.  He diagnosed the Veteran with COPD and noted the Veteran did not require any pulmonary medication.  The examiner opined the Veteran's current lung condition was not caused by or a result of his asbestos exposure during active service.  The examiner explained the "definitive test for asbestosis" is a high resolution CT scan which in the Veteran's case revealed "no evidence of asbestosis."  Therefore the examiner opined the Veteran did not have any asbestosis or asbestos related disease.  Instead the examiner stated, "His mild COPD is caused by his 30 plus years of smoking."

The Board finds this examiner was also familiar with the Veteran's history and provided an unequivocal opinion with a full rationale.  Therefore this report provides additional highly probative prodigious evidence against the Veteran's claim that outweighs the evidence that supports this claim. 

Based on the foregoing the Board finds that the best medical evidence does not establish the Veteran currently has asbestosis or any asbestos related disease.  As discussed, some evidence suggests there may be a possibility that the Veteran may have had an asbestos related illness, or could have asbestoses, but such condition was never diagnosed.  Both VA examiners specifically found the Veteran did not have asbestosis and provided compelling reasons for their medical opinions, supported by objective medical testing.  Therefore the Board finds the evidence does not establish the Veteran is currently diagnosed with asbestosis or any asbestos-related disease.

The medical evidence does reflect the Veteran currently has mild COPD.  However, the claims file does not include any medical evidence linking the Veteran's currently diagnosed COPD to his military service, including any asbestos exposure therein.  Instead, the Veteran's current COPD was consistently related to his extensive smoking history, which is ongoing.

Based on all the foregoing the Board finds the evidence does not establish the Veteran's current lung condition either began during, or was otherwise caused by, his active service, to include any asbestos exposure therein.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a veteran of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter dated in August 2008, which informed the Veteran of all the elements required by the Pelegrini II Court as stated above.  The letter also informed the Veteran how disability ratings and effective dates were established.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and available private treatment records have been obtained, as have service treatment records.  

The Veteran was provided with a hearing before the undersigned VLJ via videoconference.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed lung condition, specifically regarding any in-service exposure to asbestos.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with two VA examinations (the reports of which have been associated with the claims file).  The Board finds the VA examinations were thorough and adequate and provide a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examinations.

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

ORDER

The claim is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


